DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10-13, 16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 8, 10-13, 16, 18-21, the limitations of “ the first conditioning fluid” and “the second conditioning fluid” lack proper antecedent basis.  It is unclear what “the first conditioning fluid and the second conditioning fluid, the Applicant refers to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zagorz (US 2018/0166300 A1).
With respect to claims 1-2, Zagorz discloses a system (see figure 1) comprising a subsystem (see figure 1) that is configured to change a thermal condition of a physical component (40) from a set-point to a new set-point and comprising all features of the instant claim such as: a mixer (10) configured to configured to receive a first conditioning fluid (12) having a first temperature and a second conditioning fluid (14 or 16 ) having a second temperature different from the first temperature and to supply to the physical component, a mix of the first conditioning fluid and the second conditioning fluid and a controller (26) configured to control the mixer in dependence on the new set point  and wherein the controller (26) is configured to control the mixer to maintain a magnitude of a mask flow rate of the mix towards the physical component (40) independent of the set-point and the new set-point (see paragraph [0020]).
As to claim 3, the subsystem has: a mass flow controller (LFC 18) configured to control a first mass-flow of the first conditioning fluid to the mixer and a second mass flow controller (20) configured to control a second mass flow of the second conditioning fluid (16) to the mixer and the controller is configured to control the first mass-flow controller and the second mass-flow controller in dependence on the new set-point.
As to claim 4, wherein the sub-system has a controllable cooler (cold DIW) configured to control a magnitude of the first temperature of a controllable heater (hot DIW) configured to control a magnitude of the second temperature (see paragraph [0021]).
As to claims 14-15, wherein the mixer is able to receive the mix fluids at a temperature between 25-80°.
As to claim 16, one or more sensors (28, 30) and the controller is configured to control the mixer to vary the amounts of the first conditioning fluid and the second conditioning fluid to adjust the mix of the first conditioning fluid and the second conditioning fluid in dependence on information from the one or more sensors. 
Thus, Zagorz discloses substantially all of the limitations of the mentioned claims.  Zargoz does not expressly disclose the first conditioning fluid and the second conditioning fluid being gaseous fluids as recited in the claims.  However, Zagorz clearly discloses that the mixer (10) is used for mixing of fluids dispensed at a substrate (see paragraph [001]).  One having ordinary skill in the art would understand that fluids are liquids or gases.  For example, include air or water.   In view of teachings of Zargoz, it would have been obvious to a skilled artisan to employ the mixer of Zargoz to mix a first conditioning gaseous fluid having a first temperature and a second temperature condition gaseous fluid for the purpose of providing a desired conditioning gaseous fluid, as intended. 
With respect to claims 5-6, 9, Zagorz discloses a system having a sub-system for changing a thermal condition of a substrate from a set point to a new set-point and comprising substantially all of the limitations of the instant claims as demonstrated above.  Zagorz does not expressly disclose that the system is configured to in a lithographic apparatus, as recited in the instant claims.   However, Zagorz discloses the system configured to use in substrate processing systems (see paragraph [0001]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the system of Zagorz in a lithographic apparatus for the purpose of controlling the temperature of any physical components of the lithographic apparatus and thereby improving the quality of the lithographic apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parted Masham, 2 USPQ2d 1647 (1987). 
As to claims 10-11, Zagorz does not specifically disclose the mix of the first gaseous conditioning fluid and the second gaseous conditioning fluid being provided to the physical component within a predetermined time period, as recited.  Because Zagorz discloses a predetermined required temperature of the mix of the first conditioning fluid and the second conditioning fluid (see paragraph [0021]), therefore it is the Examiner’s position that it would have been obvious to a skilled artisan to determine the time period required for providing the mix to the physical component thereby controlling the thermal condition of the physical component as intended by Zagorz.
As to claims 12 and 13, Zagorz lacks to disclose the mixed conditioning fluid being embedded into the physical component. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to embed the mixed conditioning fluid into the physical component for effectively controlling its temperature since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (U.S.Pat. 6,445,439) in view of either Zagorz (US 2018/0166300 A1).
As to claims 17-21, MCullough discloses a method comprising projecting a patterned radiation beam to form an exposure area on a semiconductor substrate held on a substrate support within a lithographic apparatus (see figure 1) and using a cooling apparatus (26) to cool the semiconductor substrate (12), the cooling apparatus having a cooling element located above the substrate support and adjacent to the exposure area, the cooling element  acting to remove heat from the semiconductor substrate.
	
    PNG
    media_image1.png
    365
    324
    media_image1.png
    Greyscale

Yoshimochi does not expressly disclose the cooling element having a first conditioning gaseous fluid having a first temperature and a second conditioning gaseous fluid having a second temperature with a mixer, as recited in the claims. Zagorz (US 2018/0166300 A1) (see figure 1) discloses a system configured to receive the first conditioning system having a first temperature and a second conditioning fluid having a second temperature different from the first temperature and a mixer for mixing the first conditioning fluid and the second conditioning fluid and along with a controller for controlling the mixer, as recited in the mentioned claims.  In view of such teachings, it would have been obvious to a skilled artisan to utilize the system as taught Zagorz into the lithographic apparatus of McCullough for the purpose of controlling the temperature of the substrate and thereby preventing the thermal expansion of the substrate. 
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Net et al (U.S.Pat. 7,476,491) in view of Zagorz (US 2018/0166300 A1).
With respect to claims 1-6 and 8-21, Van Der Net discloses a subsystem and a corresponding method for use in a lithographic apparatus (see figure 2) that is configured to change a thermal condition of a physical component  from a set-point to a new set-point and comprising substantially all features of the instant claim such as: a mixer (MX) configured to configured to receive a first conditioning gaseous fluid (oxygen/air) having a first temperature and a second conditioning fluid (Nitrogen) having a second temperature different from the first temperature and to supply to the physical component, a mix of the first conditioning gaseous fluid and the second conditioning gaseous fluid.  Van Der Net does not specifically disclose a controller configured to control the mixer in dependence on the new set point  and wherein the controller is configured to control the mixer to maintain a magnitude of a mask flow rate of the mix towards the physical component independent of the set-point and the new set-point, as recited in the instant claims.  As discussed above, Zagorz discloses a system (see figure 1) comprising a subsystem (see figure 1) that is configured to change a thermal condition of a physical component (40) from a set-point to a new set-point and comprising all features of the instant claim such as: a mixer (10) configured to configured to receive a first conditioning fluid (12) having a first temperature and a second conditioning fluid (14 or 16 ) having a second temperature different from the first temperature and to supply to the physical component, a mix of the first conditioning fluid and the second conditioning fluid and a controller (26) configured to control the mixer in dependence on the new set point  and wherein the controller (26) is configured to control the mixer to maintain a magnitude of a mask flow rate of the mix towards the physical component (40) independent of the set-point and the new set-point (see paragraph [0020]).  The subsystem has: a mass flow controller (LFC 18) configured to control a first mass-flow of the first conditioning fluid to the mixer and a second mass flow controller (20) configured to control a second mass flow of the second conditioning fluid (16) to the mixer and the controller is configured to control the first mass-flow controller and the second mass-flow controller in dependence on the new set-point and wherein the sub-system has a controllable cooler (cold DIW) configured to control a magnitude of the first temperature of a controllable heater (hot DIW) configured to control a magnitude of the second temperature (see paragraph [0021]).
As to claims 14-15, wherein the mixer is able to receive the mix fluids at a temperature between 25-80°.
As to claim 16, one or more sensors (28, 30) and the controller is configured to control the mixer to vary the amounts of the first conditioning fluid and the second conditioning fluid to adjust the mix of the first conditioning fluid and the second conditioning fluid in dependence on information from the one or more sensors.
In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Van Der Net and Zagorz to obtain the claimed invention as recited in the claims of the present application.  It would have been obvious to a skilled artisan to employ the mixer of Zargoz into the subsystem of Van Der Net for the purpose of mixing the first conditioning gaseous fluid having a first temperature and the seconding gaseous fluid having a second temperature and thereby providing a desired mix.
Response to Amendment/Arguments
Applicant’s amendment filed May 31, 2022 has been entered.  Independent claims 1 and 17 have been amended.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed but they are not found persuasive and have been traversed in view of new grounds of rejections as set forth above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/11/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882